FILED
                            NOT FOR PUBLICATION                               MAY 19 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


NADESH KUMOR RALLEY,                             No. 10-73153

              Petitioner,                        Agency No. A098-177-010

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 15, 2014**
                              San Francisco, California

Before: RIPPLE,*** SILVERMAN, and GOULD, Circuit Judges.

       Nadesh Ralley, a native and citizen of India, petitions for review of a Board

of Immigration Appeals final order of removal. We have jurisdiction pursuant to



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Kenneth F. Ripple, Senior Circuit Judge for the U.S.
Court of Appeals for the Seventh Circuit, sitting by designation.
8 U.S.C. § 1252. We review for substantial evidence and grant the petition only if

the record compels a result contrary to the Board’s. Parussimova v. Mukasey, 555
F.3d 734, 738-39 (9th Cir. 2008).

      Substantial evidence supports the Board’s denial of asylum and its ruling

that Ralley failed to establish that imputed political opinion was one central reason

for his mistreatment by police. Id. at 740-41 (the petitioner must establish that a

protected ground is one central reason for the police’s interest in him); Dinu v.

Ashcroft, 372 F.3d 1041, 1044 (9th Cir. 2004) (the presumption of imputed

political opinion arises if petitioner establishes “that the purported criminal

investigation had no bona fide objective, so that political persecution must have

been the real the reason for” the investigation). The agency’s finding that police

arrested and questioned Ralley because they believed that he had business

information about suspected terrorists who were customers of the public pay phone

business operated by Ralley and his father is supported by Ralley’s own testimony.

The police told Ralley that his two customers were suspected terrorists and

repeatedly asked Ralley to identify the names and phone numbers called by the

customers and their associates. The abuse started when Ralley denied knowledge

of the men under investigation and ended when Ralley agreed to tell police

whatever they wanted to know. The agency’s finding that Ralley was mistreated in


                                           2
furtherance of a legitimate police investigation into militants is supported by

substantial evidence. The record does not compel a conclusion that police imputed

the political opinion of Ralley’s business customers to Ralley.

      Because Ralley failed to establish eligibility for asylum, it follows that he

failed to satisfy the more stringent standard for withholding of removal. See Dinu,
372 F.3d at 1045.

      Nor does the record compel the conclusion that Ralley would more likely

than not be tortured by officials if removed to India. His father had no further

problems with the police in the years after he turned over the business phone

records. This was a one-time incident.

      PETITION FOR REVIEW DENIED.




                                          3